IN THE SUPREME COURT OF PENNSYLVANIA
                                  EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,               : No. 106 EAL 2018
                                             :
                        Respondent           :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
                  v.                         :
                                             :
                                             :
 ANTHONY G. ALEXANDER,                       :
                                             :
                        Petitioner           :


                                       ORDER



PER CURIAM

       AND NOW, this 24th day of July, 2018, the Petition for Allowance of Appeal is

DENIED.

       Justices Donohue and Mundy did not participate in the consideration or decision

of this matter.